Order, Supreme Court, New York County, entered February 27; 1973, granting a preliminary injunction, unanimously affirmed, without costs and without disbursements, or. condition that plaintiffs-respondents proceed to trial in this matter no later than the June 1973 Term. Defendants-appellants may, upon a showing that the plaintiffs-respondents have failed to proceed expeditiously, apply at Special Term to be relieved of the injunction (cf. National Distillers é Ghem,. Gorp. v. Macy <& Co., 23 A D 2d 51, 54). The defendant corporation, created by State legislation to facilitate student education loans, had enacted regulations which in effect deprive present and future students of Manhattan Community College of loan guarantees based on • the prior default ratio of students in that College. Those students who had defaulted on their loans have already, in the main, left the College and are not under its supervision or control. In a matter as important as the assurance of continued education for a large segment of the student population of a college, the conditions existing prior to promulgation of the new regulations should be maintained, absent a showing by the defendants of irreparable damage (cf. Mathieu V. Franhel, 33 A D 2d 551). However, this court also recognizes that the defendants should not, absent a final judgment, be restrained for an unduly extended period of time. The order to be entered hereon should therefore provide that plaintiffs-respondents proceed to trial in this matter no later than the Jtfne 1973 Term. The defendants may, upon a showing that the plaintiffs have failed to proceed expeditiously, apply at Special Term to be relieved of the injunction (cf. National Distillers é Ghem. Gorp. v. Macy & Co., 23 A D 2d 51, 54, supra). Concur — Stevens, P. J., Nunez, Kupferman, Murphy and Lane, JJ.